Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to amendments/arguments
4. 	This office action is in response to an amendment filed on 01/27/2022. The amendments has been entered and considered. 

5. 	Claims 1, 13 and 14 have been amended. Claims 1 -17 are now pending in this office action. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-4, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu; Edwina Ming-Yue (US 20170364571 A1) in view of Ahmed; Mohamed M (US 20160328461 A1), Gurajada; Aditya (US 20210103502 A1) and in further view of KIM; Young-seok (US 20110099149 A1).

Regarding independent claim 1, Lu; Edwina Ming-Yue (US 20170364571 A1) teaches, a computer-implemented method for data replication in a data analysis system, wherein the data analysis system comprises a source database system (Paragraph [0028] FIG. 1 is a block diagram depicting an embodiment of a system for replicating data between a source database and a target database. Source database server 102 is configured to maintain a source database. In one embodiment, source database server 102 is configured to log database changes made to the source database), 
and wherein the source database system comprises a transaction log, and wherein log records generated by database transactions are stored in the transaction log (Paragraph [0025] a replication client receives, in a data stream, change records corresponding to database changes applied to a source database in a transaction (i.e., database system comprising transaction log records)), 
the method comprising: providing at least one record buffer, … and a compensation buffer,… (Paragraph [0029] Extraction client 104 is configured to extract replication data 106. Replication data 106 contains sufficient information to determine what actions were performed on the source database (i.e., providing a record buffer), including the record(s) affected by an operation and the order in which the source transactions were committed. For example, extraction client 104 may process logged database changes made to the source database to extract logical replication data 106. [0030] Replication data 106 contains change records that describe operations and/or transactions performed on the source database by source database server 102);
receiving a log record of the transaction log, …. (Paragraph[0051] At block 502, a first plurality of change records is received. The first plurality of change records correspond to changes applied to a source database in a first transaction); 
in response to determining that the received log record is generated by a database transaction that rolls back a change of another database transaction with at least one log record buffered in the at least one record buffer  (Paragraph [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected), 
buffering, in the compensation buffer, tag data indicative of a log record generated by the other database transaction …(Paragraph[0053] block 506, compensating change data and/or save points are generated. Compensating change data may include one or more compensating change records. The compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied to the target database in an eager transaction. In one embodiment, a compensating change record is generated for each change record that is applied. The compensating change records may be generated and/or stored by a component of the target database server, a component of the replication client, a separate component, or any combination thereof). [0032] Replication client 108 is configured to perform replication on the target database based on replication data 106 for the source database. [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected. The selected save 
and replicating, based on the tag data and the log information, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records (Paragraph [0033] Replication client 108 is configured to read change records contained in replication data 106. For example, the change records may be read from a file containing database operations, a network location, or over a data stream. Replication client 108 may be configured to implement eager replication by applying change records before receiving a commit record indicating that the associated transaction has been committed on the source database (i.e., replicating the data to the target database). [0095] the selected save point 422 is the last save point before rollback point 426. In this case, one or more change records 432 of transaction 420 occurring between selected save point 422 and rollback point 426 are re-applied to restore the target database to a prior state associated with rollback point 426 (i.e., determining that the received log record is not generated by a database transaction that rolls back a change of another transaction). Change records 432 may be re-applied based on the original change records received in the replication data, or based on logging data generated during the original apply for the change records [0053] The compensating change records include sufficient data to undo one or more database 
Lu et al fails to explicitly teach, …of multiple record buffers,…; …wherein the multiple record buffers are separated based on an operation type; …, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; …and marking the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction with at least one log record buffered in the at least one record buffer, buffering the received log record in the at least one record buffer.
Ahmed; Mohamed M (US 20160328461 A1) teaches, …of multiple record buffers,…; …wherein the multiple record buffers are separated based on an operation type (Paragraph [0022]-[0023] During replication, source replication engine 124 reads log records from source database log file 128, determines the operation that corresponds to each log record, determines if the operation is in-scope for replication)). Target message processing module 135 receives the messages from source replication engine 124 and puts them in a pipeline of threads (Examiner interprets the “putting the pipeline of threads” as “putting/ separating/ categorizing the different operations in different threads”) that process these messages and then applies the corresponding operation (typically insert, update, or delete SQL operations) to target database 132. Further in Paragraph [0026], When optimizer module 136 is enabled and replication messages are received by target replication engine 134, optimizer module 136 optimizes the replication process. For example, optimizer module 136 reorders operations by table to increase batching opportunities or separates operations into sets (i.e., separating/ categorizing the different operations into sets) to be sent to separate apply modules 137 to increase apply concurrency).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al by providing categorizing the log records and performing batch operation, as taught by Ahmed et al (Paragraph [0026]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing optimizer module 136 to reorder operations by table to increase batching opportunities or separates operations into sets to be sent to separate apply modules 137 to increase apply concurrency and  to increase throughput as taught by Ahmed et al (Paragraph [0024], [0026]).
Lu et al and Ahmed et al fails to explicitly teach, …, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; …and marking the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction with at least one log record buffered in the at least one record buffer, buffering the received log record in the at least one record buffer.
Gurajada; Aditya (US 20210103502 A1) teaches, …and marking the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction with at least one log record buffered in the at least one record buffer, buffering the received log record in the at least one record buffer (Paragraph [0077] At operation 1104, the computer system can determine if the database row associated with the current log record has been previously recovered (i.e., redo operation happens when there is a system failure or a crash as explained in Paragraph [0025]). In some embodiments, for example, the computer system can maintain a lookup table (not shown) of row IDs of recovered database rows, referred to herein as a RID map. The computer system can search the RID map for the RID associated with the current log record. If the RID is not found in the RID map, that can mean the database row has not been previously recovered and processing of the current log record can continue at operation 1106; otherwise, the computer system can skip processing of the current log record and can continue to operation 1108 (i.e., scanning in the recovered row ID table to determine if the current log was recovered earlier. The compensated records are stored in the recovered table (RID map)). 
Gurajada also teaches, and replicating, based on the tag data, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records (Paragraph [0063] At operation 606, the computer system can continue recovering data in the IMRS 122 by scanning the transaction blocks in the committed region 704 of the IMRS log 114; this can be referred to as the "simple redo phase" of recovery. In accordance with the present disclosure, the computer system can process each transaction block in the committed region 704 by scanning the transaction blocks in reverse chronological order (backward scan), starting from the last log record in the last transaction block, namely X.sub.fully at time t.sub.2 (the latest transaction block) and ending with the first log record in the oldest (earliest) transaction block, namely X.sub.oldest at time t.sub.1. In this region, all transactions are fully committed, so the fix phase described above need not be performed (i.e., replication based on the tag data the fully committed transactions are replicated/flushed to the target system as taught in paragraph [0049], [0052]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al and Ahmed et al by providing a method for each log record accessed, skipping processing of the accessed log record, when a database row associated with an operation that corresponds to the accessed log record has been previously recovered, and when the database row has not been previously recovered, then processing the accessed log record to recover the database row according to the accessed log record as taught by Gurajada (Paragraph [0009]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a method that can result in a computer system having a significant improvement in re-start times after a crash or planned shutdown of the database engine. The faster recovery times results in greater data availability for user, and can reduce the impact on business applications that have to wait until the data is fully recovered. The present disclosure is directed to improvements in data recovery in a computer system that lead to faster recovery of in-memory data (e.g., in-memory row store, IMRS) and more efficient use of memory of the IMRS which can lead to lower fragmentation of memory and improved memory layout post-recovery as taught by Gurajada (Paragraph [0028]).
Lu et al, Ahmed et al and Gurajada fails to explicitly teach, …, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied.
KIM; Young-seok (US 20110099149 A1) teaches,  receiving a log record of the transaction log (Paragraph [0049] log record generated by a transaction), wherein the log record comprises log information comprising a page ID of a page which has been modified (Fig. 3 Paragraph [0049] The field "pageID 304" refers to the ID of an updated data page), before and after images which include values of bytes of the page before and after a page change (Fig. 3 Paragraph [0049] The field " Length 305" refers to the size of updated data. The field "before_img 307" refers to data before update. The field "after_img 308" refers to data after update (i.e., the size/length/values of bytes before and after update are recorded)), and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied (Fig. 3, 4 Paragraph [0051] Referring to FIG. 4, when data in an offset field 10 of a data page is changed from "name" to "Kate," an LR1 log record 401 may be generated. Also, when data in an offset field 31 of the data page is changed from "0000" to "0021," an LR2 log record 402 may be generated (i.e., page comprises values/records before and after image for a data page when changed)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada by providing … wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied, as taught by KIM et al (Paragraph [0049]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so the logging apparatus 200 may find the amount of updated data according to a transaction type or data page type and dynamically or adaptively provide an appropriate logging method, thereby optimizing time and/or cost for a logging operation as taught by KIM et al (Paragraph [0046]). 

Regarding dependent claim 2, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Ahmed further teaches, wherein the at least one record buffer comprises multiple record buffers, and wherein the buffering of the log record further comprises: categorizing the log record depending on a type of an operation performed by the database transaction that generated the log record; selecting a record buffer of the multiple record buffers depending on a category of the log record; and performing the buffering of the log record in the selected record buffer of the multiple record buffers (Paragraph [0022]-[0023] During replication, source replication engine 124 reads log records from source database log file 128, determines the operation that corresponds to each log record, determines if the operation is in-scope for replication)). Target message processing module 135 receives the messages from source replication engine 124 and puts them in a pipeline of threads (Examiner interprets the “putting the pipeline of threads” as “putting/ separating/ categorizing the different operations in different threads”) that process these messages and then applies the corresponding operation (typically insert, update, or delete SQL operations) to target database 132. Further in Paragraph [0026], When optimizer module 136 is enabled and replication messages are received by target replication engine 134, optimizer module 136 optimizes the replication process. For example, optimizer module 136 reorders operations by table to increase batching opportunities or separates operations into sets (i.e., separating/ categorizing the different operations into sets) to be sent to separate apply modules 137 to increase apply concurrency).

Regarding dependent claim 3, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Ahmed et al further teaches, wherein the multiple record buffers comprise an insert buffer for storing log records generated by database transactions comprising insert operations and a delete buffer for storing log records generated by database transactions comprising delete operations (Paragraph [0022]-[0023] During replication, source replication engine 124 reads log records from source database log file 128, determines the operation that corresponds to each log record, determines if the operation is in-scope for replication)). Target message processing module 135 receives the messages from source replication engine 124 and puts them in a pipeline of threads (Examiner interprets the “putting the pipeline of threads” as “putting/ separating/ categorizing the different operations in different threads”) that process these messages and then applies the corresponding operation (typically insert, update, or delete SQL operations) to target database 132. Further in Paragraph [0026], When optimizer module 136 is enabled and replication messages are received by target replication engine 134, optimizer module 136 optimizes the replication process. For example, optimizer module 136 reorders operations by table to increase batching opportunities or separates operations into sets (i.e., separating/ categorizing the different operations into sets) to be sent to separate apply modules 137 to increase apply concurrency).

Regarding dependent claim 4, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Lu et al further teaches, further comprising: buffering in the compensation buffer …(Paragraph [0053] the compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied to the target database in an eager transaction. In one embodiment, a compensating change record is generated for each change record that is applied. The compensating change records may be generated and/or stored by a component of the target database server, a component of the replication client, a separate component, or any combination thereof
Lu et al and Ahmed et al combined together further teaches, further comprising: buffering in the compensation buffer until a predefined ending condition is met, wherein the predefined ending condition comprises one of: at least one of the record and compensation buffers is full, or a number of received log records reaches a predefined maximum number (Paragraph [0027] When a UOW is considered to be "full," the UOW is submitted by optimizer module 136 to be applied by the apply module 137. This usually occurs on a source commit boundary, in which case, all operations in a UOW are applied and committed, and thereafter, optimizer module 136 is free to submit another UOW to be applied).

Regarding dependent claim 8, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Gurajada further teaches, wherein the record buffer stores the log records in a priority queue, a sorted list, or any other data structure that allows for extraction of the log records in a desired output order (Paragraph [0091] This log record signals a completed transaction. Recovery includes re-creating a XIMRS, which is an in-memory representation of an active transaction, to reflect the state of a transaction being recovered in the IMRS 122. As transactions are "seen" in reverse order of completion, this XIMRS is prepended to the queue of XIMRS's maintained in XID-order queue, so that upon completion of the log scan, the XIMRS for the oldest transaction appears at the head of the queue).

Regarding dependent claim 9, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 6. 
Gurajada further teaches, wherein the buffering of the tag data is performed in the predefined order (Paragraph [0076] At operation 1102, the computer system can start the process by setting a log record in the target transaction block as the current transaction block to be processed in order to recover data for one or more rows in the IMRS 122 affected by the transaction. As explained above, the log records are scanned in reverse chronological order (i.e., tagging of data is performed in reverse order), so that processing begins with the last (latest-in-time) log record. FIG. 12 shows a transaction block 1200, showing the log records 1202 written in order of increasing time starting with a HDR marker log record, then a BGN marker log record, operation log records op.sub.1-op.sub.n, and terminating with an END marker log record. Accordingly, the current log record is set to the END marker log record as the first log record to be processed). 

Regarding dependent claim 10, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Gurajada further teaches, further comprising creating a hash table mapping the buffered log records to identifiers of respective database records, wherein the determining that the received log record is generated by the database transaction that rolls back a change of another database transaction comprises using an identifier of a database record of the received log record to determine if a log record is mapped to that identifier in the hash table, and if so determining using the buffered log record to identify the another database transaction (Paragraph [0078] At operation 1106, the computer system can recover the database row from the current log record. Details for data recovery for the different log records are discussed below. In some embodiments, a hash table can be used to accelerate recovery performance. For example, when a database row is recovered its RID can be added to the hash table. The RID map referred to in operation 1104 can be this hash table. The determination made in operation 1104 can be accelerated by checking for the presence/absence of the RID in the hash table (i.e., using hash table mapping, determine if the log records mapped to the identifier is present/absent).

Regarding independent claim 13, Lu; Edwina Ming-Yue (US 20170364571 A1) teaches, a computer program product for data replication in a data analysis system, wherein the data analysis system comprises a source database system (Paragraph [0028] FIG. 1 is a block diagram depicting an embodiment of a system for replicating data between a source database and a target database. Source database server 102 is configured to maintain a source database. In one embodiment, source database server 102 is configured to log database changes made to the source database), 
and wherein the source database system comprises a transaction log, and wherein log records generated by database transactions are stored in the transaction log (Paragraph [0025] a replication client receives, in a data stream, change records corresponding to database changes applied to a source database in a transaction (i.e., database system comprising transaction log records)), 
the computer program product comprising: 4 of 12U.S. Application No.: 16/830,570 one or more non-transitory computer-readable tangible storage devices and program instructions stored on at least one of the one or more non-transitory computer-readable tangible storage devices , wherein the program instructions are executable by a computer (Fig. 9 Paragraph [0103] Computer system 900 includes a bus 902 or other communication mechanism for communicating information, and a processor 904 coupled with bus 902 for processing information. Computer system 900 also includes a main memory 906, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 902 for storing information and instructions to be executed by processor 904), 
the program instructions comprising: program instructions to receive a log record of the transaction log, …(Paragraph [0051] At block 502, a first plurality of change records is received. The first plurality of change records correspond to changes applied to a source database in a first transaction); 
program instructions to determine that the received log record is generated by a database transaction that rolls back a change of another database transaction (Paragraph [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected); 
in response to determining that the received log record is generated by a database transaction that rolls back a change of another database transaction (Paragraph [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected), 
program instructions to buffer, in a compensation buffer, tag data indicative of a log record generated by the other database transaction whose at least one log record is buffered in the at least one record buffer …; (Paragraph[0053] block 506, compensating change data and/or save points are generated. Compensating change data may include one or more compensating change records. The compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied to the target database in an eager transaction. In one embodiment, a compensating change record is generated for each change record that is applied. The compensating change records may be generated and/or stored by a component of the target database server, a component of the replication client, a separate component, or any combination thereof). [0032] Replication client 108 is configured to perform replication on the target database based on replication data 106 for the source database. [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected. The selected save point may be determined based on one or more factors, such as the proximity to the rollback point, characteristics of concurrent eager transactions and/or non-eager transactions, the availability of compensating change data, or a combination thereof (i.e., upon determining that the rollback notification/ marking/tag the record as compensation record based on the availability of compensating change data and the rollback point);
and program instructions to replicate, based on the tag data and the log information, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records (Paragraph [0033] Replication client 108 is configured to read change records contained in replication data 106. For example, the change records may be read from a file containing database operations, a network location, or over a data stream. Replication client 108 may be configured to implement eager replication by applying change records before receiving a commit record indicating that the associated transaction has been committed on the source database (i.e., replicating the data to the target database). [0095] the selected save point 422 is the last save point before rollback point 426. In this case, one or more change records 432 of transaction 420 occurring between selected save point 422 and rollback point 426 are re-applied to restore the target database to a prior state associated with rollback point 426 (i.e., determining that the received log record is not generated by a database transaction that rolls back a change of another transaction). Change records 432 may be re-applied based on the original change records received in the replication data, or based on logging data generated during the original apply for the change records [0053] The compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied (i.e., replicating the data, once the source data is restored using the compensated record to undo);
Lu et al fails to explicitly teach, …wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; …and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, of multiple record buffers, wherein the multiple record buffers are separated based on an operation type.
Ahmed; Mohamed M (US 20160328461 A1) teaches, …of multiple record buffers, wherein the multiple record buffers are separated based on an operation type (Paragraph [0022]-[0023] During replication, source replication engine 124 reads log records from source database log file 128, determines the operation that corresponds to each log record, determines if the operation is in-scope for replication)). Target message processing module 135 receives the messages from source replication engine 124 and puts them in a pipeline of threads (Examiner interprets the “putting the pipeline of threads” as “putting/ separating/ categorizing the different operations in different threads”) that process these messages and then applies the corresponding operation (typically insert, update, or delete SQL operations) to target database 132. Further in Paragraph [0026], When optimizer module 136 is enabled and replication messages are received by target replication engine 134, optimizer module 136 optimizes the replication process. For example, optimizer module 136 reorders operations by table to increase batching opportunities or separates operations into sets (i.e., separating/ categorizing the different operations into sets) to be sent to separate apply modules 137 to increase apply concurrency).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al by providing categorizing the log records and performing batch operation, as taught by Ahmed et al (Paragraph [0026]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing optimizer module 136 to reorder operations by table to increase batching opportunities or separates operations into sets to be sent to separate apply modules 137 to increase apply concurrency and  to increase throughput as taught by Ahmed et al (Paragraph [0024], [0026]).
Lu et al and Ahmed et al fails to explicitly teach, …wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; …and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer …
Gurajada; Aditya (US 20210103502 A1) teaches, …and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, …(Paragraph [0077] At operation 1104, the computer system can determine if the database row associated with the current log record has been previously recovered (i.e., redo operation happens when there is a system failure or a crash as explained in Paragraph [0025]). In some embodiments, for example, the computer system can maintain a lookup table (not shown) of row IDs of recovered database rows, referred to herein as a RID map. The computer system can search the RID map for the RID associated with the current log record. If the RID is not found in the RID map, that can mean the database row has not been previously recovered and processing of the current log record can continue at operation 1106; otherwise, the computer system can skip processing of the current log record and can continue to operation 1108 (i.e., scanning in the recovered row ID table to determine if the current log was recovered earlier. The compensated records are stored in the recovered table (RID map));
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al and Ahmed et al by providing a method for each log record accessed, skipping processing of the accessed log record, when a database row associated with an operation that corresponds to the accessed log record has been previously recovered, and when the database row has not been previously recovered, then processing the accessed log record to recover the database row according to the accessed log record as taught by Gurajada (Paragraph [0009]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a method that can result in a computer system having a significant improvement in re-start times after a crash or planned shutdown of the database engine. The faster recovery times results in greater data availability for user, and can reduce the impact on business applications that have to wait until the data is fully recovered. The present disclosure is directed to improvements in data recovery in a computer system that lead to faster recovery of in-memory data (e.g., in-memory row store, IMRS) and more efficient use of memory of the IMRS which can lead to lower fragmentation of memory and improved memory layout post-recovery as taught by Gurajada (Paragraph [0028]).
Lu et al, Ahmed et al and Gurajada fails to explicitly teach, …wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied.
KIM; Young-seok (US 20110099149 A1) teaches,  receiving a log record of the transaction log (Paragraph [0049] log record generated by a transaction), wherein the log record comprises log information comprising a page ID of a page which has been modified (Fig. 3 Paragraph [0049] The field "pageID 304" refers to the ID of an updated data page), before and after images which include values of bytes of the page before and after a page change (Fig. 3 Paragraph [0049] The field " Length 305" refers to the size of updated data. The field "before_img 307" refers to data before update. The field "after_img 308" refers to data after update (i.e., the size/length/values of bytes before and after update are recorded)), and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied (Fig. 3, 4 Paragraph [0051] Referring to FIG. 4, when data in an offset field 10 of a data page is changed from "name" to "Kate," an LR1 log record 401 may be generated. Also, when data in an offset field 31 of the data page is changed from "0000" to "0021," an LR2 log record 402 may be generated (i.e., page comprises values/records before and after image for a data page when changed)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada by providing … wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied, as taught by KIM et al (Paragraph [0049]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so the logging apparatus 200 may find the amount of updated data according to a transaction type or data page type and dynamically or adaptively provide an appropriate logging method, thereby optimizing time and/or cost for a logging operation as taught by KIM et al (Paragraph [0046]). 

Regarding independent claim 14, Lu; Edwina Ming-Yue (US 20170364571 A1) teaches, a computer system for data replication in a data analysis system, the computer system comprising: a source database system (Paragraph [0028] FIG. 1 is a block diagram depicting an embodiment of a system for replicating data between a source database and a target database. Source database server 102 is configured to maintain a source database. In one embodiment, source database server 102 is configured to log database changes made to the source database), 
wherein the source database system comprises a transaction log, and wherein log records generated by database transactions are stored in the transaction log (Paragraph [0025] a replication client receives, in a data stream, change records corresponding to database changes applied to a source database in a transaction (i.e., database system comprising transaction log records)); 5 of 12U.S. Application No.: 16/830,570 
one or more processors (Fig.9 element 904), one or more computer-readable memories (Fig. 9 element 906), one or more computer-readable tangible storage devices (Fig. 9 element 910), and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Fig. 9 Paragraph [0103] Computer system 900 includes a bus 902 or other communication mechanism for communicating information, and a processor 904 coupled with bus 902 for processing information. Computer system 900 also includes a main memory 906, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 902 for storing information and instructions to be executed by processor 904), 
the program instructions comprising: program instructions to receive a log record of the transaction log, …(Paragraph[0051] At block 502, a first plurality of change records is received. The first plurality of change records correspond to changes applied to a source database in a first transaction); 
program instructions to determine that the received log record is generated by a database transaction that rolls back a change of another database transaction (Paragraph [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected); 
in response to determining that the received log record is generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer (Paragraph [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected), in a compensation buffer, tag data indicative of a log record generated by the other database transaction …(Paragraph[0053] block 506, compensating change data and/or save points are generated. Compensating change data may include one or more compensating change records. The compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied to the target database in an eager transaction. In one embodiment, a compensating change record is generated for each change record that is applied. The compensating change records may be generated and/or stored by a component of the target database server, a component of the replication client, a separate component, or any combination thereof). [0032] Replication client 108 is configured to perform replication on the target database based on replication data 106 for the source database. [0091] Rollback notification 434 indicates that the transaction should be rolled back to a prior state, such as a prior state indicated by rollback point 426. When rollback notification 434 is received, one of save points 422-424 is selected. The selected save point may be determined based on one or more factors, such as the proximity to the rollback point, characteristics of concurrent eager transactions and/or non-eager transactions, the availability of compensating change data, or a combination thereof (i.e., upon determining that the rollback notification marking/tag the record as compensation record based on the availability of compensating change data and the rollback point);
and program instructions to replicate, based on the tag data and the log information, to a target database system, of the data analysis system, buffered log records of the record buffer which are not marked as compensation records (Paragraph [0033] Replication client 108 is configured to read change records contained in replication data 106. For example, the change records may be read from a file containing database operations, a network location, or over a data stream. Replication client 108 may be configured to implement eager replication by applying change records before receiving a commit record indicating that the associated transaction has been committed on the source database (i.e., replicating the data to the target database). [0095] the selected save point 422 is the last save point before rollback point 426. In this case, one or more change records 432 of transaction 420 occurring between selected save point 422 and rollback point 426 are re-applied to restore the target database to a prior state associated with rollback point 426 (i.e., determining that the received log record is not generated by a database transaction that rolls back a change of another transaction). Change records 432 may be re-applied based on the original change records received in the replication data, or based on logging data generated during the original apply for the change records [0053] The compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied (i.e., replicating the data, once the source data is restored using the compensated record to undo);
Lu et al fails to explicitly teach, wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; …whose at least one log record is buffered in the at least one record buffer and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, of multiple record buffers, wherein the multiple record buffers are separated based on an operation type.
Ahmed; Mohamed M (US 20160328461 A1) teaches, … of multiple record buffers, wherein the multiple record buffers are separated based on an operation type (Paragraph (Paragraph [0022]-[0023] During replication, source replication engine 124 reads log records from source database log file 128, determines the operation that corresponds to each log record, determines if the operation is in-scope for replication)). Target message processing module 135 receives the messages from source replication engine 124 and puts them in a pipeline of threads (Examiner interprets the “putting the pipeline of threads” as “putting/ separating/ categorizing the different operations in different threads”) that process these messages and then applies the corresponding operation (typically insert, update, or delete SQL operations) to target database 132. Further in Paragraph [0026], When optimizer module 136 is enabled and replication messages are received by target replication engine 134, optimizer module 136 optimizes the replication process. For example, optimizer module 136 reorders operations by table to increase batching opportunities or separates operations into sets (i.e., separating/ categorizing the different operations into sets) to be sent to separate apply modules 137 to increase apply concurrency).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al by providing categorizing the log records and performing batch operation, as taught by Ahmed et al (Paragraph [0026]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing optimizer module 136 to reorder operations by table to increase batching opportunities or separates operations into sets to be sent to separate apply modules 137 to increase apply concurrency and  to increase throughput as taught by Ahmed et al (Paragraph [0024], [0026]).
Lu et al and Ahmed et al fails to explicitly teach, …wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied; …whose at least one log record is buffered in the at least one record buffer and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, …
Gurajada; Aditya (US 20210103502 A1) teaches, …whose at least one log record is buffered in the at least one record buffer and program instructions to mark the log record of the other database transaction as a compensation record; in response to determining that the received log record is not generated by a database transaction that rolls back a change of another database transaction, program instructions to buffer the received log record in at least one record buffer, …(Paragraph [0077] At operation 1104, the computer system can determine if the database row associated with the current log record has been previously recovered (i.e., redo operation happens when there is a system failure or a crash as explained in Paragraph [0025]). In some embodiments, for example, the computer system can maintain a lookup table (not shown) of row IDs of recovered database rows, referred to herein as a RID map. The computer system can search the RID map for the RID associated with the current log record. If the RID is not found in the RID map, that can mean the database row has not been previously recovered and processing of the current log record can continue at operation 1106; otherwise, the computer system can skip processing of the current log record and can continue to operation 1108 (i.e., scanning in the recovered row ID table to determine if the current log was recovered earlier. The compensated records are stored in the recovered table (RID map)). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al and Ahmed et al by providing a method for each log record accessed, skipping processing of the accessed log record, when a database row associated with an operation that corresponds to the accessed log record has been previously recovered, and when the database row has not been previously recovered, then processing the accessed log record to recover the database row according to the accessed log record as taught by Gurajada (Paragraph [0009]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a method that can result in a computer system having a significant improvement in re-start times after a crash or planned shutdown of the database engine. The faster recovery times results in greater data availability for user, and can reduce the impact on business applications that have to wait until the data is fully recovered. The present disclosure is directed to improvements in data recovery in a computer system that lead to faster recovery of in-memory data (e.g., in-memory row store, IMRS) and more efficient use of memory of the IMRS which can lead to lower fragmentation of memory and improved memory layout post-recovery as taught by Gurajada (Paragraph [0028]).
Lu et al, Ahmed et al and Gurajada fails to explicitly teach, …wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied.
KIM; Young-seok (US 20110099149 A1) teaches,  receiving a log record of the transaction log (Paragraph [0049] log record generated by a transaction), wherein the log record comprises log information comprising a page ID of a page which has been modified (Fig. 3 Paragraph [0049] The field "pageID 304" refers to the ID of an updated data page), before and after images which include values of bytes of the page before and after a page change (Fig. 3 Paragraph [0049] The field " Length 305" refers to the size of updated data. The field "before_img 307" refers to data before update. The field "after_img 308" refers to data after update (i.e., the size/length/values of bytes before and after update are recorded)), and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied (Fig. 3, 4 Paragraph [0051] Referring to FIG. 4, when data in an offset field 10 of a data page is changed from "name" to "Kate," an LR1 log record 401 may be generated. Also, when data in an offset field 31 of the data page is changed from "0000" to "0021," an LR2 log record 402 may be generated (i.e., page comprises values/records before and after image for a data page when changed)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada by providing … wherein the log record comprises log information comprising a page ID of a page which has been modified, before and after images which include values of bytes of the page before and after a page change, and wherein the page comprises one or more data records of the source database system, and wherein the before and after images comprise values of the one or more data records before and after the page change is applied, as taught by KIM et al (Paragraph [0049]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so the logging apparatus 200 may find the amount of updated data according to a transaction type or data page type and dynamically or adaptively provide an appropriate logging method, thereby optimizing time and/or cost for a logging operation as taught by KIM et al (Paragraph [0046]). 

Regarding dependent claim 15, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer system of claim 14. 
Lu et al further teaches, being remotely connected to the source database system and to the target database system (Fig. 1 Paragraph [0028] FIG. 1 is a block diagram depicting an embodiment of a system for replicating data between a source database and a target database).

Regarding dependent claim 16, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer system of claim 14. 
Lu et al further teaches, wherein the source database system implements a change data capture system (Paragraph [0028] source database server 102 is configured to log database changes made to the source database).

Regarding dependent claim 17, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer system of claim 14. 
Lu et al further teaches, wherein the target database system implements a change data capture system (Paragraph [0048] At block 308, the change record/s are applied to the target database). 

8.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu; Edwina Ming-Yue (US 20170364571 A1) in view of Ahmed; Mohamed M (US 20160328461 A1), Gurajada; Aditya (US 20210103502 A1), KIM; Young-seok (US 20110099149 A1) and in further view of Matters; Todd (US 20200272603 A1).

Regarding dependent claim 5, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Lu et al further teaches, wherein replicating, based on the tag data, to a target database system buffered log records of the record buffer which are not marked as compensation records … (Paragraph [0033] Replication client 108 is configured to read change records contained in replication data 106. For example, the change records may be read from a file containing database operations, a network location, or over a data stream. Replication client 108 may be configured to implement eager replication by applying change records before receiving a commit record indicating that the associated transaction has been committed on the source database (i.e., replicating the data to the target database). [0053] The compensating change records include sufficient data to undo one or more database changes corresponding to change records that have been applied (once the source data is restored using the compensated record to undo the original changes that are applied, that record is not a compensated record any longer).
Lu et al, Ahmed et al and Gurajada and KIM et al fails to explicitly teach, … repeated on a periodic basis.
Matters; Todd (US 20200272603 A1) wherein replicating … to a target database system buffered log records of the record buffer which are not marked as compensation records is repeated on a periodic basis (Paragraph [0079] In another embodiment, the synchronization event may be the detection of the origin file being saved. For instance, the synchronization detecting module 404 may receive an event, notification, signal, or the like that indicates that an origin file has been saved. In further embodiments, the synchronization event may be a scheduled synchronization time. For instance, the synchronization detecting module 404 may detect that a predefined synchronization schedule has arrived (e.g., a predefined day and time for synchronizing the origin file).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada and KIM et al by replicating the data on periodic basis as taught by Matters (Paragraph [0079]).
  One of the ordinary skill in the art would have been motivated to make this modification where synchronizing module 406 performs continuous sync operations such that as data changes for the origin file are written to a disk, the same data stream is sent to the target device 354. Accordingly, the synchronizing module 406 may monitor writes to the disk for one or more origin files, and when a write (e.g., a data change in the origin file) is detected, the data change information is sent to the target device 354 so that it can be used to incorporate the data of the data stream that is also sent to the target device 354. In such an embodiment, the data stream may include a marker, flag, indicator, variable, value, or the like that identifies a point in the data stream when the target file is "transaction consistent" with the origin file, meaning the point that the target file and the origin file are in sync or the same, thereby increasing consistency in data on both the devices as taught by Matters et al (Paragraph [0086]).

Regarding dependent claim 12, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Gurajada further teaches, wherein the tag data of a log record comprises at least one of the positions of the log record inside the record buffer, …(Paragraph [0056] FIG. 5 shows details a transaction block in accordance with some embodiments. Transactions are logged in the IMRS log 114 in units called transaction blocks 502. A transaction block 502 for transaction X.sub.i can comprise a set of log records 504. Marker log records 504a demarcate one transaction block 502 from another. Operation log records 504b correspond to the operations that comprise the transaction. In accordance with some embodiments, the log records 504 are ordered in time).
Lu et al, Ahmed et al and Gurajada and KIM et al teach, fails to explicitly teach, …a record length of the log record.
Matters; Todd (US 20200272603 A1) teaches, wherein the tag data of a log record comprises at least one of the positions of the log record inside the record buffer and a record length of the log record (Paragraphs [0080], [0092] the target tracking module 504 is configured to track data change information for each of at least one data change in the target file stored on the target device 354. Similar to the data change information that the origin tracking module 402 tracks on the origin device, the target tracking module 504 tracks file change location information, the length of the change, whether the change is an addition or a deletion, and/or the like for the target file).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada and KIM et al where the log record comprises the position and the length of the record as taught by Matters (Paragraph [0092]).
  One of the ordinary skill in the art would have been motivated to make this modification where the file sync module 302 is configured to track changes to one or more files located on an origin device, which may be a host or local device. Instead of tracking the data that is added or removed from the file, which requires additional storage to store copies of the data, the file sync module 302 tracks the location in the file where the change was made (e.g., an offset or other identifier that indicates the starting location in the file where data was added, removed, or both), and a length of the change (e.g., a number of bits, a number of bytes, a number of logical (e.g., at the file level) or physical blocks or portions of a block, and/or the like). When a synchronization event occurs, in one embodiment, the tracked change information is referenced to retrieve the changed data from the file (or lack of data in the event of data removal from the file) at the tracked location using the length of the change, and the changed data is sent to a target or cloud device where a corresponding target file is located so that the changed data can be inserted (or removed) from the target file at the tracked location and length such that the origin and target file are identical or "in sync". In this manner, origin and target files can be kept in sync without requiring additional storage or resources to store copies of the data that is changed, added, or removed from the origin file as taught by Matters et al (Paragraph [0070]).

9. 	Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu; Edwina Ming-Yue (US 20170364571 A1) in view of Ahmed; Mohamed M (US 20160328461 A1), Gurajada; Aditya (US 20210103502 A1), KIM; Young-seok (US 20110099149 A1) and in further view of Yoon; Jeong (US 20190361913 A1).

Regarding dependent claim 6, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Lu et al, Ahmed et al and Gurajada and KIM et al teach, fails to explicitly teach, wherein the buffering of the log records is performed in a predefined order, and wherein the replicating of the buffered log records comprises extracting the log records from the record buffers in accordance with the predefined order.
Yoon; Jeong (US 20190361913 A1) teaches, wherein the buffering of the log records is performed in a predefined order, and wherein the replicating of the buffered log records comprises extracting the log records from the record buffers in accordance with the predefined order (Paragraph [0088] The agent server 130 may group the plurality of obtained log records to a plurality of groups based on a predetermined condition (320). [0089] For example, the agent server 130 may generate the groups in the unit of object identification information included in meta-data of the log records. The transactions (log records) belonging to each group may be arranged in the group based on an SCN. For example, the log record for the transaction which has the earliest SCN may be reflected to the target database server earlier than the log record for a subsequent transaction).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada and KIM et al by providing a method where the agent server 130 may group the plurality of obtained log records to a plurality of groups based on a predetermined condition (320) as taught by Yoon et al (Paragraph [0088]). 
  One of the ordinary skill in the art would have been motivated to make this modification by providing a method, where each of the groups includes the log record according to the transaction for a different object, so that a problem in consistency of the transactions performed in the source database server is not generated, and the corresponding records may be rapidly replicated to the corresponding objects in the target database server in parallel as taught by Yoon et al (Paragraph [0092]).

Regarding dependent claim 7, Lu et al, Ahmed et al and Gurajada, KIM et al and Yoon et al teach, the computer-implemented method of claim 6. 
Yoon et al further teaches, wherein the predefined order is defined by a log record sequence number, LRSN, of the log records. Yoon et al [0089] For example, the agent server 130 may generate the groups in the unit of object identification information included in meta data of the log records. The transactions (log records) belonging to each group may be arranged in the group based on an SCN. For example, the log record for the transaction which has the earliest SCN may be reflected to the target database server earlier than the log record for a subsequent transaction).

Regarding dependent claim 11, Lu et al, Ahmed et al and Gurajada and KIM et al teach, the computer-implemented method of claim 1. 
Lu et al, Ahmed et al and Gurajada and KIM et al teach, fails to explicitly teach, further teaches, wherein databases of the source database system have a record data structure that is different from a record data structure of databases of the target database system, the buffering in the record buffer comprising transforming the data structure of the database record of the log record, resulting in a transformed log record, and buffering the transformed log record.
Yoon et al further teaches, wherein databases of the source database system have a record data structure that is different from a record data structure of databases of the target database system, the buffering in the record buffer comprising transforming the data structure of the database record of the log record, resulting in a transformed log record, and buffering the transformed log record (Paragraph [0062] The control module 230 may control the general operations of the agent server 130. That is, the control module 230 may perform a capture operation for the log record according to the transaction performed in the source database, an assembling operation for appropriately reflecting the captured log record to the target database (for example, a conversion to a format appropriate to the target database, and generation of a query (a Data Manipulation Language (DML) and/or a Data Definition Language (DDL)) recognizable by the target database), a reflecting operation for completely replicating the assembled log record in a specific region of the target database, and the like).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lu et al, Ahmed et al and Gurajada and KIM et al by providing a method to transform the databases of the source database system have a record data structure that is different from a record data structure of databases of the target database system as taught by Yoon et al (Paragraph [0062]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a method of conversion to a format appropriate to the target database, and generation of a query (a Data Manipulation Language (DML) and/or a Data Definition Language (DDL)) recognizable by the target database, thereby making the data compatible with the source and the target database as taught by Yoon et al (Paragraph [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164